989 So.2d 83 (2008)
In re Ramon John FONSECA.
No. 2008-OB-1728.
Supreme Court of Louisiana.
August 27, 2008.

ORDER
Considering the Petition for Transfer to Disability Inactive Status filed by the Office of Disciplinary Counsel, the findings and recommendation of the hearing committee and the responses thereto filed by the parties, and considering the record,
IT IS ORDERED that Ramon John Fonseca, Jr., Louisiana Bar Roll number 26883, be and he hereby is transferred to disability inactive status, pursuant to Supreme Court Rule XIX, § 22(D). Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
IT IS FURTHER ORDERED that respondent may petition for transfer to active status no sooner than one year from the date of this order. Prior to seeking reinstatement to active status, respondent shall demonstrate that he has complied *84 with the conditions recommended by the hearing committee in its report.
/s/ Catherine D. Kimball Justice, Supreme Court of Louisiana
CALOGERO, C.J., dissents.
KNOLL, J., dissents finding insufficient evidence to place respondent on disability inactive status.
WEIMER, J., I would defer his transfer to disability inactive status at this time so long as he is compliant with the requirements of his LAP agreement.